PER CURIAM.
The Court has determined that this appeal is premature as it was taken from a non-final order. T.H. v. Dep’t of Children & Families, 736 So.2d 126 (Fla. 1st DCA 1999) (holding order was non-final where order reserved jurisdiction to determine integrally-related visitation and child support issues). Accordingly, the appeal is dismissed without prejudice to appellant’s right to seek appellate review upon rendition of a final order that resolves all pending issues.
BENTON, C. J., THOMAS and CLARK, JJ., concur.